36 So.3d 878 (2010)
John GRAHAM, Appellant,
v.
RIVER RANCH CATTLE COMPANY, LLC, et al., Appellees.
No. 5D09-670.
District Court of Appeal of Florida, Fifth District.
June 4, 2010.
Harry E. Geissinger, III, Palm Beach, for Appellant.
River Ranch Cattle Company LLC, Granada Hills, California, pro se.
PER CURIAM.
In light of the pendency of a compulsory counterclaim for partition of the property subject to the appealed summary judgment of foreclosure, we dismiss this appeal for lack of jurisdiction without prejudice to appellant's right to seek review upon entry of a final appealable order. See Knaus Sys., Inc. v. Aye, 757 So.2d 582, 582 (Fla. 1st DCA 2000).
DISMISSED.
SAWAYA, ORFINGER and TORPY, JJ., concur.